305 So. 2d 12 (1974)
Maria S. COOK, Appellant,
v.
William Arthur COOK, Jr., Appellee.
No. U-494.
District Court of Appeal of Florida, First District.
December 19, 1974.
Joseph M. Glickstein, Jr. and Thomas C. Dearing, of Glickstein, Crenshaw, Glickstein, Fay & Block, Jacksonville, for appellant.
Joseph S. Farley, Jr., of Mahon, Farley & Vickers, Jacksonville, for appellee.
JOHNSON, Judge.
Appellant seeks reversal of those portions of the final judgment pertaining to custody of the minor child of the parties and the visitation rights of the appellant-mother.
We have heard oral agrument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. In our review of the issues presented for decision, we have given due consideration to the applicable principle *13 that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record before this Court reveals that although there are some conflicts in the testimony, there is sufficient evidence to support the findings made and conclusions reached by the trial court. It is not the province of this Court to substitute its judgment for that of the trier of facts. These findings will not be disturbed in the absence of a clear showing that the trial court abused its discretion or otherwise committed reversible error. There has been no such clear showing herein.
Our affirmance of the judgment below in no way precludes the appellant-mother from seeking a modification of said judgment should the circumstances of the parties herein change at a subsequent date.
Affirmed.
SPECTOR, Acting C.J., and DREW, E. HARRIS (Retired), Associate Judge, concur.